                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

STATE OF MICHIGAN, et al.,

             Plaintiff,

v.                                                   Civil Case No. 21-10825
                                                     Honorable Linda V. Parker
AQEEL MIXON,

          Defendant.
_____________________________/

     OPINION AND ORDER STRIKING “AMENDED COMPLAINT” AND
           PRECLUDING FUTURE FILINGS IN THIS ACTION

       On April 12, 2021, Defendant filed a notice of removal effectively removing

to federal court the criminal proceedings brought by the State of Michigan against

him. (ECF No. 1 at Pg ID 21-24.) Concluding that federal subject matter

jurisdiction was lacking, this Court remanded the matter to state court on April 16,

2021. (ECF No. 5.) Defendant nevertheless filed an “Amended Complaint” on

May 3, 2021. (ECF No. 6.)

       “In the absence of jurisdiction, the court’s function is to announce the lack

of jurisdiction and dismiss or remand the case.” Vill. of Oakwood v. State Bank &

Trust Co., 481 F.3d 364, 366-67 (6th Cir. 2007); see also Steel Co. v. Citizens for a

Better Env’t, 523 U.S. 83, 94 (1998) (quoting Ex Parte McCardle, 7 Wall. 506,

514 (1868)) (“‘Without jurisdiction, the court cannot proceed at all in any cause.
Jurisdiction is the power to declare the law, and when it ceases to exist, the only

function remaining to the Court is that of announcing the fact and dismissing the

case.’”). Because this Court has remanded this case to state court, it lacks

jurisdiction over Defendant’s Amended Complaint.

      Accordingly,

      IT IS ORDERED that Defendant’s Amended Complaint is STRICKEN,

this matter remains closed, and no further materials shall be filed in the matter.

      IT IS SO ORDERED.

                                               s/ Linda V. Parker
                                               LINDA V. PARKER
                                               U.S. DISTRICT JUDGE
 Dated: May 7, 2021



 I hereby certify that a copy of the foregoing document was mailed to counsel of
 record and/or pro se parties on this date, May 7, 2021, by electronic and/or U.S.
 First Class mail.

                                               s/Aaron Flanigan
                                               Case Manager
